The trial court properly declined to submit first degree manslaughter to the jury on the theory of “extreme emotional disturbance”, as there was insufficient evidence for a jury to find, by a preponderance of the evidence, that the elements of this affirmative defense were established (see, People v Walker, 64 NY2d 741). Defendant’s testimony had been that he had acted in self-defense against the victim’s attacks; he did not present the defense that he had killed the victim under the influence of extreme emotional disturbance, nor was there any testimony supportive of such defense.
With respect to defendant’s argument that the felony murder count was improperly submitted to the jury, we note that defendant was not found guilty of felony murder. In any case, that count was properly submitted, since there was evidence that defendant had demanded money from the victim during the *718course of an attack in which the victim was stabbed 18 times (see, People v Joyner, 26 NY2d 106).
Defendant further contends that he should have been permitted to introduce evidence of the victim’s prior convictions, although he concedes that he had been a total stranger to the victim and had no knowledge of his past. In view of defendant’s lack of awareness of these incidents, the evidence was properly excluded (see, People v Miller, 39 NY2d 543; Matter of Robert S., 52 NY2d 1046).
We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.